Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 	Claims 1-4, 7, 10-19 are pending.
The previous rejection of claims 1-5 and 7-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, is withdrawn in view of applicant’s amendment.
The previous rejections of claims 1-5 and 7-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), second paragraph, for being indefinite and incomplete are withdrawn in view of applicant’s amendment.
Claim Interpretation
Examiner notes that the recitation in the preamble of the composition for use in removing barium sulfate scale from a petroleum-contaminated surface is an intended use of the claimed composition. A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art composition is capable of performing the intended use, then it meets the claim.
Duplicate Claims, Warning
 Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 1-4, 12-17, and 19 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Utschig-Samuels et al. (US20180037805).
Regarding claim 1,  Utschig-Samuels discloses a composition and a method of removing barium sulfate scale contaminated with at least one petroleum product using said composition, said method comprising: providing said composition, which comprises: a chelating agent (Na5DTPA, K5DTPA, Na4EDTA, para 0021), a scale removal enhancer (para 0020), a non-ionic surfactant (para 0026), and potassium hydroxide (para 0025), wherein the non-ionic surfactant is selected from the group consisting of: a linear alcohol ethoxylate surfactant and a branched alcohol ethoxylate surfactant (ethoxylated linear alcohols, ethoxylated alkyl phenols, para 0026); exposing a surface contaminated with said barium sulfate scale and said at least one petroleum product to the liquid composition; and allowing sufficient time of exposure to remove said barium sulfate scale and said at least one petroleum product from the contaminated surface (See the abstract, Fig. 4, and para 0019 and 0053).  Utschig-Samuels does not disclose the composition comprising distilled water as recited in the claim.  However, Utschig-Samuels the composition comprises deionized water, which is purified water that does not contain minerals.  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use distilled water, which is also a purified water instead of deionized water in the composition of Utschig-Samuels with expectation that the composition still contains less impurities.
Regarding claim 2, Utschig-Samuels discloses method according to claim 1, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; CsCOOH; CsCO3; and combinations thereof (para 0020).
Regarding claim 3, Utschig-Samuels discloses an aqueous composition for use in removing petroleum-contaminated barium sulfate scale from a surface contaminated with such (para 0019, 0052, 0055-56), said composition comprising: a chelating agent (Na5DTPA, K5DTPA, Na4EDTA, para 0021); a scale removal enhancer (para 0020); and a non-ionic surfactant (para 0026).  
Regarding claims 4 and 19, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; cesium formate and cesium carbonate and combinations thereof (para 0020).
Regarding claim 12, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount ranging from 5 to 20 wt% of the composition (para 0020).
Regarding claim 13, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount ranging from 10 to 15 wt% of the composition (para 0020).
Regarding claim 14, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount of approximately 10 wt% of the composition (para 0020).
Regarding claim 15, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 5 to 40 wt% of the composition (para 0021).
Regarding claim 16, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 30 wt% of the composition (para 0021).
Regarding claim 17, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 20 wt% of the composition (para 0021).
Utschig-Samuels is sufficient to anticipate the above listed claims.  It also would have been obvious to the skilled artisan to formulate the claimed composition by making any minor modification necessary to meet the claimed limitations, such as selecting a specific chelating agent and counterion, a scale removal enhancer and/or a non-ionic surfactant with the overlapping concentration, such modification would have been within the purview of the skilled artisan.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Utschig-Samuels et al.(US20180037805) as applied above, further in view of Collins et al. (US 2006/0166838).
  Utschig-Samuels discloses an aqueous composition for use in removing petroleum-contaminated barium sulfate scale from a surface contaminated with said scale as described above, and is incorporated herein.  Utschig-Samuels discloses the non-ionic surfactant is selected from the group consisting of: a linear alcohol ethoxylate surfactant and a branched alcohol ethoxylate surfactant (ethoxylated linear alcohols, ethoxylated alkyl phenols, para 0026) but does not disclose a specific surfactant.  Collins discloses non-ionic surfactants that are linear and branched alcohol ethoxylate surfactants that meet the claimed alcohol ethoxylate surfactants.  These surfactants have HLB value of 8 to 19 (para 0025).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the non-ionic surfactants disclosed by Collins in the aqueous composition of Utschig-Samuels, with a reasonable expectation that the composition would have low foam and effective at dissolving barium sulfate scale.
Neither Utschig-Samuels nor Collins disclose the surfactant has a minimum degree of exthoxylation of 9 or higher.  However, one of an ordinary skill in the art before the filling date of the invention would have selected the non-ionic surfactants having degree of ethoxylation of 9 or higher to use in the composition of Utschig-Samuels because at higher degree of ethoxylation, the alcohol ethoxylates surfactant would have high cloud point and become more water-soluble that would be suitable for use as the heat-stable, high cloud point, low foam surfactant wetting agent in the composition of Utschig-Samuels.

Claims 1-4, 7, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keatch (US 2007/0221246 A1) in view of Collins et al. (US 2006/0166838).
 Regarding claims 1, 3, 7, and 11,  Keatch discloses a method of removing barium sulfate scale contaminated with at least one petroleum product, said method comprising: providing a liquid composition, said composition comprising: a chelating agent selected from the group consisting of: Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA, and TBAH5DTPA (para 0023 and 0024) and a scale removal enhancer (para 0025); exposing a surface contaminated with said barium sulfate scale and said at least one petroleum product to the liquid composition; allowing sufficient time of exposure to remove said barium sulfate scale and said at least one petroleum product from the contaminated surface (See the abstract, para 0018-0022, 0033-0035, Fig. 1).  Keatch does not disclose the composition comprising distilled water and potassium hydroxide as recited in the claim.  However, Keatch discloses the composition comprising water (para 0033) and alkali metal hydroxide (para 0029). Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use distilled water and potassium hydroxide as distilled water contains less impurities than tap water and potassium hydroxide is strong base, which is suitable for use to raise the pH of the composition.  Keatch does not disclose the composition comprising a non-ionic surfactant.  Collins discloses non-ionic surfactants that are linear and branched alcohol ethoxylate surfactants that meet the claimed alcohol ethoxylate surfactants.  These surfactants have HLB value of 8 to 19 (para 0025).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the non-ionic surfactants disclosed by Collins in the aqueous composition of Keatch, with a reasonable expectation that the composition would be effective at dissolving barium sulfate scale.
Regarding claims 2, 4 and 19, Keatch discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; cesium formate and cesium carbonate and combinations thereof (para 0025 and 0033).
Regarding claim 10, neither Keatch nor Collins disclose the surfactant has a minimum degree of exthoxylation of 9 or higher.  However, one of an ordinary skill in the art before the filling date of the invention would have selected the non-ionic surfactants having degree of ethoxylation of 9 or higher to use in the composition of Utschig-Samuels because at higher degree of ethoxylation, the alcohol ethoxylates surfactants would have become more water-soluble that would be suitable for use in the composition of Keatch.
Regarding claim 12, Keatch discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount ranging from 5 to 20 wt% of the composition (para 0033).
Regarding claim 13, Keatch discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount ranging from 10 to 15 wt% of the composition (para 0033).
Regarding claim 14, Keatch does not disclose the scale removal enhancer is present in the composition in an amount of approximately 10 wt% of the composition (para 0020).  However, Keatch discloses the pH of the solution is raised by adding an additional amount of converting agent to the solution.  One of ordinary skill in the art will recognize that the amount of converting agent to be added will depend upon the particular converting agent used and the desired pH of the solution (para 0030).  Therefore, one of ordinary skill in the art could discover the optimum or workable ranges for the scale removal enhancer in the aqueous composition based on routine experimentation and the disclosure of Keatch.
Regarding claim 15, Keatch discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 5 to 40 wt% of the composition (para 0033).
Regarding claim 16, Keatch discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 30 wt% of the composition (para 0033).
Regarding claim 17, Keatch discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 20 wt% of the composition (para 0033).
Regarding claim 18, Keatch discloses the aqueous composition according to claim 3, wherein the pH of the solution is about 9-14 (para 0022 and 0033).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claims (pH from 10 to 11) because it has been held to be obvious to select a value in a known range by optimization for the best results. See /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
8/3/2022